Citation Nr: 0934766	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  95-23 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to August 
1954.

The case has a long procedural history.  The current appeal 
comes before the Board of Veterans' Appeals (Board) from a 
May 1995 rating decision by the Montgomery, Alabama Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the Veteran's 
claims for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing (SAH), and 
a certificate of eligibility for financial assistance in 
acquiring special home adaptations (SHA).

The Veteran appealed the rating decision to the Board.  In 
September 1997, the Board remanded the case to the RO for 
additional development.  In December 1999, the Board denied 
both claims on appeal.

The Veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2000, the Court granted a joint motion by VA and the Veteran, 
and vacated the December 1999 Board decision and remanded the 
case for additional action.

In July 2001, the Board remanded the case to the RO for 
additional development.  In June 2002, the Board denied both 
claims on appeal.

The Veteran appealed the Board decision to the Court.  In 
July 2003, the Court granted a joint motion of the parties, 
and vacated the June 2002 Board decision and remanded the 
case for additional action.

In February 2004, the Board remanded the case to the RO for 
additional development.  In May 2006, the Board remanded the 
SAH claim to the RO for additional development.  The Board 
denied the SHA claim.

The Veteran appealed to the Court the Board's denial of the 
SHA claim.  Because the Board remanded, and did not decide, 
the SAH claim, that claim was not appealed to the Court at 
that time.

In June 2007, the Court granted a joint motion of the 
parties, and thereby vacated the May 2006 Board decision 
denying the SHA claim, and remanded that claim for additional 
action.  In February 2008, the Board remanded the SHA claim 
for additional action.

The Veteran had a VA medical examination in June 2008.  The 
examination report appears to respond to questions from the 
Board's instructions in the May 2006 remand of the SAH claim.  
In September 2008, the RO issued a supplemental statement of 
the case (SSOC).  The RO stated the issue as entitlement to 
special home adaptation benefits, and continued to deny 
entitlement to those benefits.  The RO then returned the case 
to the Board for appellate review.  The Board finds that the 
RO has returned the case to the Board with two issues 
pending, the SAH claim and the SHA claim.

In a May 2009 letter, the Board asked the Veteran to clarify 
which organization or individual he wanted as his 
representative in the appeal.  Both a private attorney and a 
veterans service organization had been shown in documents in 
the claims file as being his representative.  Later in May 
2009, the Veteran responded, clarifying that he chooses as 
his representative the veterans service organization shown on 
the cover page of this decision.


FINDINGS OF FACT

1.  The Veteran has permanent and total service-connected 
disability as a result of schizophrenia, loss of the left 
eye, right arm and hand disability, left arm and hand 
disability, neurological dysfunction and balance impairment 
secondary to medication for schizophrenia, left leg and foot 
disability, left ear disability, and multiple shrapnel wound 
scars.

2.  Weakness and instability of the Veteran's left lower 
extremity and balance impairment caused by medication for 
schizophrenia affect his functions of balance and propulsion 
to the extent that he must use a cane for assistance when 
walking.


CONCLUSIONS OF LAW

1.  The effects of the Veteran's service-connected 
disabilities meet the criteria for entitlement to financial 
assistance in acquiring specially adapted housing.  
38 U.S.C.A. §2101(a) (West 2002); 38 C.F.R. § 3.809 (2008).

2.  The Veteran's entitlement to financial assistance in 
acquiring specially adapted housing precludes entitlement to 
financial assistance in acquiring special home adaptations.  
38 U.S.C.A. §2101(b) (West 2002); 38 C.F.R. § 3.809a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Assistance for Specially Adapted Housing or Special Home 
Adaptations

Congress authorized VA to provide financial assistance in 
acquiring a suitable specially adapted housing unit to 
veterans with certain specified combinations of service-
connected disabilities.  38 U.S.C.A. § 2101(a); 38 C.F.R. 
§ 3.809.  For veterans who are not eligible for assistance in 
acquiring an adapted housing unit under 38 U.S.C.A. 
§ 2101(a), VA provides veterans financial assistance in 
acquiring adaptations to the veteran's residence, if the 
veteran has certain specified combinations of service-
connected disabilities.  38 U.S.C.A. § 2101(b); 38 C.F.R. 
§ 3.809a.

To receive assistance for SAH, a veteran must have permanent 
and total service-connected disability that is due to:

(1) The loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or

(2) Blindness in both eyes, having only 
light perception, plus the anatomical 
loss or loss of use of one lower 
extremity, or

(3) The loss or loss of use of one lower 
extremity together with residuals of 
organic disease or injury which so affect 
the functions of balance or propulsion as 
to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or

(4) The loss or loss of use of one lower 
extremity together with the loss of loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 U.S.C.A. § 2101(a), 38 C.F.R. § 3.809(b).

VA regulations explain that the loss of use of a foot or 
lower extremity exists when no effective function remains 
other than that which would be equally well served by an 
amputation stump and a suitable prosthesis, i.e., when lower 
extremity functions such that balance and propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2).  Such loss of use is 
present when there is extremely unfavorable complete 
ankylosis of the knee, ankylosis of two major joints of a 
lower extremity, shortening of a lower extremity of 31/2 inches 
or more, or complete paralysis of the external popliteal 
nerve, with footdrop.  38 C.F.R. § 3.350(a)(2)(a), (b).

In an incident during service in Korea, in June 1953, the 
Veteran sustained shrapnel wounds to multiple areas, 
including both eyes and all four extremities.  He was also 
found to have a psychiatric disorder.  The Veteran has 
multiple service-connected disabilities.  A combined 
disability rating of 100 percent has been effect since his 
separation from service in 1954.  He has permanent and total 
service-connected disability.

The Veteran's service-connected disabilities and the current 
disability ratings are as follows: right forearm disability 
with paralysis of the median nerve, rated as 70 percent 
disabling; chronic schizophrenic reaction, rated at 70 
percent; surgical absence of the left eye, rated at 40 
percent; fracture of the left forearm with malunion and 
weakening, rated at 30 percent; Parkinsonism of the upper 
extremities, affecting balance, associated with medications 
used for chronic schizophrenic reaction, rated at 30 percent; 
left knee arthritis residual to gunshot wound of the left 
femur, rated at 10 percent; left ear otitis media with 
bilateral hearing loss, rated at 10 percent; and multiple 
scars residual to healed gunshot wounds, rated at 0 percent.

After he sustained the shrapnel wounds in June 1953, the 
Veteran was hospitalized for the remainder of his service.  
On separation from service in August 1954, he was transferred 
from a service hospital to a VA hospital, where he remained 
an inpatient for about two months.  A summary report from the 
VA hospital treatment stated that the Veteran had right 
forearm disability, with the inability to make a fist; 
shortening of the left forearm and weakening of the left 
hand; atrophy of the left thigh; restriction or partial 
ankylosis of the left knee, and arthritis of the left knee.  
The Veteran had surgical absence of the left eye.  His right 
eye had corneal scars, but he retained vision in that eye.  
He had adhesive otitis media and hearing impairment in the 
left ear.  He had scars over his entire body.  He also had a 
chronic schizophrenic reaction, with auditory hallucinations, 
that produced moderate to severe incapacity.

VA medical records show ongoing disability from the service-
connected disorders.  The Veteran did not hold employment 
after service.  In February and March 1956 he received 
inpatient treatment, predominantly for pain in the left foot 
and knee with standing.  A VA medical examination in August 
1958 showed partial loss of function of the right hand, 
decreased flexion of the left knee, and ongoing 
schizophrenia.  Records of VA treatment and examinations of 
the Veteran in 1969, 1983, and 1986 show ongoing physical and 
psychiatric problems.  In the early 1990s, he received VA 
outpatient treatment for multiple disorders.

The Veteran filed his claim for SAH and SHA assistance in 
1995.  In a June 1995 statement, he asserted that he had loss 
of use of one lower extremity and loss of use of one upper 
extremity.  In July 1995, he noted that he wore a brace and 
used a cane because of service-connected leg disability.

In February 1996, the Veteran had a hearing before a hearing 
officer at the RO.  He reported that he could not make a fist 
with his right hand, and could not use his right arm for 
anything.  He related that he sometimes needed assistance 
from his wife with dressing tasks, such as fastening buttons.  
He stated that he wore a brace on his left leg, and that he 
could not walk more than a short distance.  He indicated that 
he had used a wheelchair during hospital treatment, but that 
he did not use a wheelchair at home.  He indicated that 
without assistance he could walk about in his house, use the 
toilet, and get in and out of the bathtub.  He stated that he 
could drive a car, but only for short periods.

The claims file contains records of VA outpatient treatment 
of the Veteran in 2000 to 2005.  Treatment included ongoing 
medication for schizophrenia.  From 2000 forward, treating 
practitioners noted that the Veteran had abnormal involuntary 
movements of his upper extremities, including a pronounced 
coarse tremor of the hands.  He also had involuntary facial 
twitches.  Treating practitioners described the involuntary 
movements as Parkinsonism and tardive dyskinesia.  On some 
occasions in 2000 and 2001, the Veteran reported having dizzy 
spells.  During a dizzy spell in March 2001 he fell in his 
bathroom and sustained burns from a wall heater.  Treatment 
notes indicate that the Veteran used a cane for walking.  
From 2001 forward, the Veteran's wife undressed and redressed 
the Veteran at VA treatment appointments.

In a September 2001 statement, the Veteran reported that he 
was blind in both eyes, that he had permanent loss of use of 
his arms and legs, and that he was not allowed to drive at 
all.

On a September 2001 VA eye examination, the Veteran reported 
occasional pain in his right eye.  His left eye was absent 
and he wore a prosthesis.  The examiner measured vision in 
his right eye as 20/100 near and 20/50 far uncorrected, and 
20/25 near and 20/20 far corrected.  The right eye had 
multiple corneal scars and had peripheral vascular 
occlusions.

On VA examination in October 2001, the examiner noted that 
the Veteran had a rather constant tremor of the upper 
extremities, described as possible Parkinsonism.  The Veteran 
had markedly limited functional use of his right hand.  The 
examiner found that the Veteran could not lift, carry, or 
grab with that hand.  The examiner observed that the Veteran 
could not make a tight fist with his right hand, and could 
not oppose the right thumb to the tips of the other fingers.  
In the Veteran's left upper extremity, there was a 30 degree 
flexion contracture of the left elbow, with further flexion 
to 145 degrees.  He was able to make a satisfactory fist with 
his left hand, and to oppose the left thumb to the fingers.  
The examiner found that the Veteran had some limitation of 
function of his left hand, but that he was able to write and 
feed himself with that hand.

The Veteran reported that he had a brace for his left knee, 
although he did not have the brace at the examination.  The 
Veteran used a cane for walking.  He reported having 
difficulty going up or down stairs.  During the examination, 
he moved about the room somewhat slowly and cautiously 
without  his cane.  The examiner found a one half inch 
shortening of the Veteran's left leg.  The left thigh had a 
smaller circumference than the right.  The left knee had a 
range of motion from 0 to 115 degrees, with mild pain on 
motion.  The knee had a 2+ lateral laxity to varus stress.  
The Veteran had rather marked weakness of dorsiflexion of the 
left foot.  The Veteran was only able to partially squat and 
arise again.

The examiner stated the opinion that ambulation could not be 
accomplished equally well by an amputation stump and 
prosthesis on the left lower extremity.  The examiner noted 
that the Veteran was well served by an assistive device such 
as a cane, and that problems with the left lower extremity 
caused concern about the Veteran's ability to balance.

VA outpatient treatment records from 2003 and 2004 showed 
ongoing medication for schizophrenia.  The Veteran continued 
to have Parkinsonism tremors of the upper extremities and 
tardive dyskinesia affecting his face.  Treating 
practitioners noted that the Veteran walked slowly, 
unsteadily, and with a limp, and that he used a cane.  The 
Veteran reported that he had grab bars and a tub seat at 
home.  He indicated that his wife cut his food and tied his 
shoes.  He stated that his wife helped him with other 
activities of daily living on bad days.

On a VA neurological examination in January 2005, the 
examiner expressed the opinion that medication for 
schizophrenia had produced the Veteran's secondary 
Parkinsonism.  The examiner noted that the Veteran had 
weakness and paralysis in his extremities, that he had a 
tremor, and that his sitting balance was poor.  The examiner 
noted that the Veteran used a cane and walked with a 
shuffling, somewhat cautious gait.  The Veteran indicated 
that he bathed and shaved independently, but that he needed 
help with some parts of dressing and with cutting his food.  
The examiner indicated that the Veteran's Parkinsonism 
affected his balance and coordination.  She stated that he 
combined effect of the Parkinsonism and the residuals of left 
leg injury made the Veteran's gait unsteady.

On a VA musculoskeletal examination in January 2005, the 
Veteran reported that he always used a cane when walking, 
because of leg pain.  He stated that he had a left knee brace 
that he seldom used.  He did not have the brace with him at 
the examination.  He reported that he could feed and bathe 
himself, and that his wife helped him with some parts of 
dressing, because of his problems with his hands.  The 
examiner observed that the Veteran moved slowly and 
cautiously, with a slight limp on the left, and that he used 
a cane.  The left leg was one half inch shorter than the 
right.  The range of motion of the left knee was from 0 to 
120 degrees, with slight pain on motion.  There was some 
weakness of the left thigh.  The examiner noted that the 
examining neurologist's finding that the Veteran had balance 
problems resulting from medications that he took for his 
schizophrenia.  The examiner stated that because of mild left 
leg weakness and medication-related balance problems, the 
Veteran was well served by using a cane.  The examiner 
recommended that the Veteran use a cane at all times during 
weightbearing.

In May 2006, the Board remanded the SAH claim for additional 
development.  The Board indicated that the Veteran should 
receive a VA examination, with review of the claims file, and 
that the examiner should provide an opinion as to the 
likelihood that the Veteran's disabilities of the upper and 
lower extremities made him unable to walk without the aid of 
an assistive device.

In February 2008, the Board remanded the SHA claim for 
additional development.  The Board requested VA examinations 
of the Veteran's right eye and his extremities, with review 
of the file and detailed findings and opinions regarding the 
effects of the Veteran's disabilities.

On VA examination in June 2008, the examiner noted that the 
Veteran's right arm was essentially useless.  The Veteran 
reported that he drove a car using his left hand, with only 
brief occasional use of his right hand.  He stated that he 
had sustained a fracture of his left ankle in a motor vehicle 
accident in September 2007, and that the injury had been 
repaired.  He indicated that he had difficulty walking, and 
that he used a cane to prevent falling.  He reported that he 
had constant pain in his left knee.  He stated that he rarely 
wore his left knee brace.  The examiner observed that the 
Veteran had a slow, shuffling, and cautious gait, and that he 
used a cane.  The examiner found that the Veteran was able to 
walk very short distances, but that he was unsteady.  The 
Veteran had Parkinsonism tremors in both arms, and atrophy of 
the right forearm.

The left knee had minimal pain with movement, and a range of 
motion from 0 to 120 degrees.  There was laxity to varus and 
valgus stress.  The examiner stated that, because of the 
Veteran's left leg weakness and his balance problem, he 
should use a cane at all times when walking.  The examiner 
found that the Veteran was mostly independent, that he 
performed his activities of daily living with minimal help 
from his wife, and that he was able to drive short distances 
and to walk with a cane.  The examiner expressed the opinion 
that a home adaptation grant would not be appropriate or 
necessary in the Veteran's case.

The Veteran has permanent and total service-connected 
disability.  The medical records do not show significant 
impairment of his right lower extremity.  He does have 
service-connected impairment of the function of his left 
lower extremity.  Health care professionals who have treated 
and examined the Veteran have not indicated that his left 
thigh, knee, and foot impairments produce a total loss of use 
of the left lower extremity.  Such professionals have, 
however, concluded that the Veteran should use a cane at all 
times when walking.  The professionals explain that the use 
of a cane is necessary because of the Veteran's left leg 
weakness and instability, combined with his problems with 
balance.  Physicians attribute the Veteran's balance problems 
to medication that he takes for his service-connected 
schizophrenia.  The evidence thus indicates that the 
disability of the Veteran's left lower extremity, combined 
with the effects of medication for a service-connected 
psychiatric disorder, so affects his functions of balance and 
propulsion as to preclude locomotion without the aid of a 
cane.  The combined effects of the Veteran's disabilities 
meet one of the scenarios under 38 U.S.C.A. § 2101(a) and 
38 C.F.R. § 3.309(b) for entitlement to SAH.  The Board 
therefore grants the Veteran's appeal for that benefit.

The Veteran appealed the denial of his claim for both 
assistance in acquiring specially adapted housing (SAH) and 
assistance in acquiring special home adaptations (SHA).  VA 
provides the second type of benefit, SHA, only to veterans 
who are not eligible for SAH, and who meet certain specified 
requirements.  As the Board herein grants entitlement to 
assistance for SAH, the Veteran is not eligible for 
assistance for SHA.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Board grants in this decision the Veteran's appeal for 
assistance for SAH.  With respect to the claim for assistance 
for SHA, the Board notes that the RO has not obtained VA 
examinations and opinions as instructed in the February 2008 
Board remand.  Because the Board grants assistance for SAH, 
however, the Veteran cannot be eligible for SHA, which VA 
provides only to Veterans who are not entitled to SAH.  As 
the Board has in this appeal made a favorable decision in the 
issue of SAH, and the award of SAH precludes a grant of SHA, 
the Board need not provide further notification or assistance 
to the Veteran.  The Board also does not need to discuss 
further VA's compliance with the laws and regulations 
involving notification and the development of evidence.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is granted.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations is precluded 
by the award of financial assistance in acquiring specially 
adapted housing, and is therefore denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


